department of the treasury internal_revenue_service washington d c date number release date cc dom it a tl-n-3720-99 uilc internal_revenue_service national_office service_center advice memorandum for assistant district_counsel kansas-missouri district kansas city cc msr ksm kcy from acting assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the kansas city service_center the service_center requested guidance with respect to the increase of the failure to pay penalty under sec_6651 of the internal_revenue_code as provided under sec_6651 on a substitute for return sfr prepared by the service issue sec_1 whether the increased rate to the addition_to_tax under sec_6651 failure_to_pay_tax as shown on the return as provided under sec_6651 applies to assessments made under the sfr program assuming the increased rate under sec_6651 applies to the sec_6651 penalty for an sfr the following issues may arise whether the increased rate to the sec_6651 penalty currently in effect for an amount unpaid on an sfr continues at the increased rate for an amount of unpaid tax shown on a delinquent_return other than a joint_return filed by the taxpayer for the same tax_year as the sfr whether the answer to issue number two is different if the taxpayer files a delinquent joint_return tl-n-3720-99 whether a spouse who files a delinquent joint_return with a taxpayer currently liable for the increased rate to the sec_6651 penalty on an sfr is also liable for the increased rate to the sec_6651 penalty for the unpaid liability on the delinquent_return conclusion sec_1 the increased rate to the sec_6651 penalty under sec_6651 applies to all returns prepared by the service under the sfr program the increased rate to the sec_6651 penalty under sec_6651 will continue at the increased rate after a taxpayer files a delinquent_return single married filing separate or head_of_household when the increased rate is already in effect on an sfr for the same tax_year the increased rate to the sec_6651 penalty under sec_6651 will continue at the increased rate after a taxpayer has filed a delinquent joint_return when the increased rate is already in effect on an sfr for the same tax_year because a spouse who files a delinquent joint_return with a taxpayer liable for the increased rate to the sec_6651 penalty in effect for an sfr for the same year has not received the required notice under sec_6331 the spouse is not liable for the increased rate for the unpaid liability on the joint_return facts the service currently prepares income_tax returns for individuals who fail to file returns or who file fraudulent_returns under the authority of sec_6020 of the code these returns are prepared using the substitute for return sfr procedures under the sfr procedures the service establishes a taxpayer account on the computer and simultaneously prepares and mails a thirty-day_letter to the taxpayer if the taxpayer fails to respond to the thirty-day_letter the service mails a statutory_notice_of_deficiency to the taxpayer both the thirty-day_letter and the notice_of_deficiency issued for a return prepared under the sfr procedures include the sec_6651 penalty if the taxpayer does not petition the united_states tax_court the service will assess the tax_liability determined in the notice_of_deficiency when the taxpayer does not pay the assessed liability the service issues the usual notice_and_demand letters to the taxpayer for payment of the liability if payment is not received by the service for the liability listed on the notice_and_demand letter the service issues a notice_of_intent_to_levy as provided under sec_6331 pursuant to sec_6651 the failure to pay penalty under sec_6651 will increase from percent to percent per month after the final notice of intent to tl-n-3720-99 levy is issued however the computer_program for the sfr procedures does not compute the increased rate to the sec_6651 penalty on an sfr the lower initial rate is always in effect after an sfr has been prepared and assessed against a taxpayer the taxpayer sometimes elects to file a delinquent_return in lieu of the sfr in most instances the service accepts the delinquent_return as correct and makes the proper adjustments to the taxpayer’s liability on the computer system the sfr usually has a filing_status of single or married filing separate sometimes the delinquent_return filed by the taxpayer has a different filing_status than the sfr ie married_filing_jointly discussion sec_6020 of the code provides that the service may execute a return for a taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return sec_6651 of the code imposes a penalty for failure to pay the amount shown as tax on a return on or before the due_date prescribed for payment of such tax with regard to extensions unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the amount of the penalty is percent of the amount of unpaid tax if the failure is for not more than one month with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate except as provided under sec_6651 the addition_to_tax under sec_6651 only applies if a return is filed by the taxpayer sec_6651 of the code provides that for purposes of sec_6651 a return prepared by the service under sec_6020 is treated as a return filed by the taxpayer sec_6651 of the code provides in part that the additions to tax under sec_6651 will increase from percent to percent per month if the notice under sec_6331 or sec_6331 is given the increased rate under sec_6651 begins at the beginning of the month after the earlier of the day which is days after the date on which notice is given under sec_6331 or the day on which notice_and_demand for immediate payment is given under the last sentence of sec_6331 sec_6331 of the code generally provides rules for levy and distraint the last sentence of sec_6331 provides that in a jeopardy situation notice_and_demand for immediate payment may be made and collection by levy is lawful without regard to the period of days provided under sec_6331 sec_6331 of the code provides that days prior to any levy the service must provide notice to the taxpayer of the service’s intent to make such levy tl-n-3720-99 issue the increased rate to the failure to pay penalty under sec_6651 as provided under sec_6651 applies to all returns prepared by the service under the sfr program returns prepared under the sfr program are returns prepared under the authority of sec_6020 see significant service_center advice date attached thus because sec_6651 provides that a sec_6020 return is treated the same as a return filed by a taxpayer for purposes of sec_6651 an sfr is subject_to the same increased rate to the sec_6651 penalty as a return filed by the taxpayer issue the increased rate to the sec_6651 penalty as provided under sec_6651 continues at the increased rate after the taxpayer files a delinquent_return single married filing separate head_of_household when the increased rate is already in effect for an sfr liability on the same year the legislative_history to sec_6651 states that the purpose of the increased rate to the sec_6651 penalty is to compensate the service for the increased cost of collection methods such as telephoning or visiting the taxpayer which generally occur after the notice_of_intent_to_levy under sec_6331 is issued to the taxpayer see h_r rep no pincite even though the taxpayer files a delinquent_return after an sfr has been filed it is most likely in direct response to the more expensive collection methods that the service switched to after issuing the notice_of_intent_to_levy additionally because the taxpayer still has a tax_liability from the delinquent_return the service will remain involved in the more expensive methods of collection for the liability in adhering to the purpose of the legislative_history and because the code does not indicate otherwise the increased rate to the sec_6651 penalty that is in effect for an sfr will continue in effect even after a taxpayer has subsequently filed a delinquent_return issue the increased rate to the sec_6651 penalty under sec_6651 continues at the increased rate even after the taxpayer files a delinquent_return when the increased rate is already in effect on an sfr for the same tax_year the taxpayer in this situation is similar to the taxpayer under issue two except that the taxpayer has filed a joint_return although the spouse who files the joint_return with the taxpayer has not received the sec_6331 notice as required under sec_6651 for the increased rate to be in effect the taxpayer has received the sec_6331 notice thus for the same reasons as provided under issue the increased amount to the sec_6651 penalty remains in effect even after the taxpayer has subsequently filed a joint_return tl-n-3720-99 issue a spouse who files a delinquent joint_return with a taxpayer liable for the increased rate to the sec_6651 penalty on an sfr is not liable for the increased rate on the delinquent joint_return in this situation the spouse has not received a notice under sec_6331 as required by sec_6651 thus until a notice under sec_6331 has been issued to the spouse the increased rate to the sec_6651 penalty can not be imposed on the spouse although the spouse is not legally liable for the increased rate of the sec_6651 penalty that has already accrued on the liability we see no reason to separate the liability on the computer system unless a specific request is made by the spouse if you have any questions or concerns regarding this memorandum please contact brad taylor at heather c maloy by judith m wall chief branch attachment copy of significant service_center advice date
